PER CURIAM:
This claim was submitted to the Court for decision upon a stipulation entered into by claimant and counsel for respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On January 8, 1999, claimant was traveling northbound in his 1993 Plymouth Acclaim on U. S. Route 250, near Mannington, in Marion County. As claimant drove across a bridge on U. S. Route 250, his vehicle struck a metal plate covering a hole in the pavement which caused claimant to lose control of the vehicle. Claimant’s vehicle then crossed into the southbound lane, striking a guardrail on the bridge. Claimant was able to maneuver the vehicle back into the northbound lane, where it finally came to a stop.
2. As a result of this incident, claimant's vehicle sustained damage in excess of the sum of $500.00, which is the deductible feature in claimant’s motor vehicle insurance policy coverage.
3. On the date of the incident herein, respondent failed to maintain U. S. Route 250 in Marion County in a reasonably safe condition.
4. Respondent agrees that the amount of damages as put forth by claimant is fair and reasonable.
The Court has reviewed the facts of this claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of U. S. Route 250 in Marion County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the *91parties is fair and reasonable. Claimant is entitled to an award for his loss to the extent of the deductible feature in his motor vehicle insurance policy.
Accordingly, the Court is of the opinion to and does make an award in the amount of $500.00 to the claimant.
Award of $500.00.